 Case 1:20-mc-00334-MN Document 35 Filed 03/17/21 Page 1 of 2 PageID #: 1303




                                            919 MARKET STREET, SUITE 1800
                                                   P.O. BOX 2087
                                            WILMINGTON, DELAWARE 19899
                                                  www.lrclaw.com
Rebecca L. Butcher                                                              Telephone: (302) 467-4400
Direct Dial: (302) 467-4415                                                     Facsimile: (302) 467-4450
Email: butcher@lrclaw.com


                                                March 17, 2021

Via ECF

The Honorable Maryellen Noreika
United States District Court for the District of Delaware
844 N. King Street
Wilmington, DE 19801

                     Re:      In re Ex Parte Application of Eni S.p.A. for an Order Pursuant to 28
                              U.S.C. § 1782 Granting Leave to Obtain Discovery for Use in Foreign
                              Proceedings, Case No. 20-mc-00334-MN

Dear Judge Noreika:

                On behalf of Applicant Eni S.p.A., I write to inform the Court of a development
relevant to Eni’s pending Motion To Expedite the Court’s Consideration of Respondents’ Motion
To Vacate Order Permitting Discovery, To Quash or Modify Subpoenas, and/or for a Protective
Order, D.I. 31 (the “Motion To Expedite”). Today, the Milan court handed down a verdict in the
Italian Actions, acquitting Eni and all other defendants of all charges. Eni intends to file with the
Court a notice appending a transcript of the ruling, along with an English translation, as soon as
the transcript becomes available.

                Eni apprises the Court of this development in advance of that filing because the
exigency described in the Motion to Expedite has passed in light of the Milan court’s ruling.
Therefore, a ruling within the timeframe described in the Motion To Expedite is no longer
necessary in order to forestall prejudice to Eni in the trial phase of the Italian Actions. Eni still
respectfully seeks a resolution of Respondents’ Motion to Vacate Order Permitting Discovery, to
Quash or Modify Subpoenas, and/or for a Protective Order, D.I. 11, because the discovery Eni
seeks will be useful in the International Arbitration and any appeal in the Italian Actions, as
described in Eni’s prior briefing. See Memorandum in Opposition to Respondents’ Motion to
Vacate Order Permitting Discovery, to Quash or Modify Subpoenas, and/or for a Protective
Order, D.I. 16.




{W0064387.}
Case 1:20-mc-00334-MN Document 35 Filed 03/17/21 Page 2 of 2 PageID #: 1304

The Honorable Maryellen Noreika
March 17, 2021
Page 2


               We appreciate the Court’s attention to this matter.

                                             Respectfully,

                                             /s/ Rebecca L. Butcher

                                             Rebecca L. Butcher

cc:     All counsel of record (via ECF)




{W0064387.}
